Citation Nr: 1716137	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  15-30 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a chronic sinus disability.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for emphysema.

5.  Entitlement to service connection for depression as secondary to asbestosis. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1964.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In February 2017, the Board advanced the Veteran's appeal on its docket based upon advanced age.  38 C.F.R. § 20.900 (c) (2016) ("advanced age" is defined as 75 or more years of age). 

As set forth below in more detail, a remand is necessary with respect to the issues of entitlement to service connection for asbestosis, COPD, emphysema, and depression.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The most probative evidence establishes that the Veteran does not currently have a chronic sinus disability. 


CONCLUSION OF LAW

The criteria for service connection for a chronic sinus disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the claimant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (holding that the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability).  

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran received notification in an April 2013 letter advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided the Veteran with appropriate notice with respect to all elements of his claims. 

VA must also assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board also finds the Veteran has been provided the necessary assistance in response to the claim adjudicated in this decision.  The Veteran's service treatment records are on file, as are all available post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  Efforts were made to retrieve records from the Social Security Administration (SSA).  In correspondence received in September 2015, however, the SSA reported that the Veteran's records had been destroyed.  Based on the efforts undertaken by the AOJ, as well as the unambiguous response received from the SSA, the Board finds that further requests for SSA records would be futile.  Neither the Veteran nor his representative has identified any additional outstanding relevant evidence, to include medical records, which could be obtained to substantiate the claim adjudicated herein.  

The Veteran has also been afforded the necessary VA medical examination in connection with the claim adjudicated in this decision.  The Board finds that the VA examination report is adequate to decide the claim adjudicated herein, because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  The opinion also sufficiently addresses the central medical issues in this case to allow the Board to make a fully informed determination and is supported by a rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  The Veteran does not contend otherwise.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Neither the Veteran nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Background

The Veteran's service treatment records show that at his May 1961 military enlistment medical examination, his sinuses were examined and determined to be normal.  In-service treatment records show that in June 1961 and May 1962, the appellant was treated for sinusitis.  In August 1963, he sought treatment for a sore throat, coughing, headaches, and sinus drainage.  Decongestants and pain relievers were prescribed.  The following week, he complained of sinus headaches and congestion and was prescribed additional medications, including antibiotics.  

At his May 1964 military separation medical examination, the appellant's sinuses were examined and determined to be normal.  As a part of the separation examination, the Veteran completed a report of medical history in which he denied having or ever having had sinusitis, a history of ear, nose or throat trouble, chronic or frequent colds.

In October 2012, the Veteran submitted an original application for VA compensation benefits, seeking service connection for numerous disabilities, including chronic sinus.  In support of his claim, the Veteran submitted post-service treatment records showing treatment for asbestosis.  These records, however, are silent for complaints or treatment associated with a sinus disability. 

In September 2013, the Veteran underwent a VA examination to determine the nature and etiology of his claimed sinus disability.  The Veteran reported that he had been treated for a sinus condition in the 1960's while in service, but had not been treated for any sinus conditions since discharge in 1964.  After examining the Veteran, reviewing the claims file and clinical records, and considering the applicable medical literature, the examiner concluded that he could find no evidence that the Veteran currently has a chronic sinus disability.  The examiner explained that according to the Mayo Clinic, chronic sinusitis was a condition in which the cavities around nasal passages (sinuses) become inflamed and swollen for at least eight weeks despite treatment.  The Veteran, however, did not exhibit or report chronic symptoms.  Although he was treated for sinusitis in service, the condition resolved and on exit from the military in 1964, his sinuses were normal.  Since that time, he had not been on antibiotics, his condition had not recurred, and there was no indication of chronicity for sinusitis. 


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107 (b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran seeks service connection for a sinus disability.  He contends that service connection for chronic sinus is warranted as he was treated for sinus symptoms during active service.

As set forth above, the Veteran's service treatment records confirm that in 1961, 1962, and 1963, he was treated for sinus conditions.  At his May 1964 military separation medical examination, however, his sinuses were examined and determined to be normal.  Moreover, the post-service record on appeal reflects that the appellant's in-service sinus symptoms have not recurred.  Indeed, at his September 2013 VA examination, the Veteran stated that he has not been treated for a sinus condition since his discharge in 1964.  

Based on his examination of the Veteran and a review of the record, the examiner specifically concluded that the Veteran did not currently have a sinus disability.  The examiner based his conclusion on the fact that the Veteran did not have a history of sinus infections or a history of sinusitis since service.  The examiner explained that the condition the Veteran was treated for during service resolved prior to his discharge, and that the condition had not recurred since the Veteran's discharge in 1964.  The examiner also noted that the Veteran has not been on antibiotics and there is no mention of chronicity for sinusitis.   

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In this case, the most probative evidence reflects that the Veteran does not currently have a sinus disability.  As noted above, that a disease occurred in service is not enough.  Rather, there must be chronic disability resulting from that disease.  In this case, although the service treatment records document episodes of sinus treatment, a chronic sinus disability was not diagnosed at that time or at any time during the Veteran's period of active duty.  Moreover, as explained above, the Veteran's sinuses were found to be normal at his military separation medical examination.  In addition, the Veteran reports that he has not been treated for a sinus disability in 48 years since his discharge; and examination reflects that he does not have a current sinus disability.  Based on the foregoing, the Board finds service connection for a chronic sinus disability is not warranted.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a chronic sinus disability must be denied.  38 U.S.C.A. § 5107(b); also see, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for a chronic sinus disability is denied.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran contends that he is entitled to service connection for asbestosis, COPD, emphysema, as well as secondary depression, as a result of exposure to asbestos and other environmental hazards during the performance of his duties while serving with the 9th Combat Engineering Battalion in Aschaffenburg, Germany.  Specifically, the Veteran reports that he worked on heavy equipment where asbestos dust was prevalent, including changing wheel brakes and clutch assemblies on graders, excavators and trucks; used solvents to thin the lead-based paint material for spraying; and worked with German demolition crews to raze old structures, including barracks.  He contends that the reason the buildings were razed were that they had been found unfit for human use because of asbestos.  

The Veteran's DD Form 214 shows that his military occupational specialty was Combat Engineer, the civilian equivalent of Construction Machinery Operator.  His service personnel records show that his duties largely consisted of working as a Combat Construction Specialist in Germany, but contain no specific reference to asbestos exposure.  On his May 1964 service separation examination, there were no complaints, findings, diagnoses, or treatment noted for asbestosis, COPD, or emphysema.  A pulmonary function test report dated April 2010 is of record, indicating a diagnosis of asbestosis.  The Veteran also contends that asbestosis was confirmed in a February 2013 CT scan, however, this report is not included in the record.  

There are no statutes specifically dealing with asbestos and service connection for asbestos-related diseases, and the Secretary of VA has not promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, asbestos-related diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, Subpart ii, Chapter 2, Section C (hereinafter Manual).  In addition, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-2000.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  See Manual.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.  See id.  

The Manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce plural effusion and fibrosis, pleural plaque, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The Manual also notes that lung cancer associated with asbestos exposure originates in the lung parenchyma, rather than the bronchi.  See id.  

Typical occupations and situations resulting in asbestos exposure are outlined in the Manual.  Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, manufacture and insulation of roofing and flooring materials, sheet and pipe products, and so forth.  High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two), or indirect (bystander's disease).  See id.  

The Manual further indicates that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  See id.  It should be noted that the pertinent parts of the Manual's guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos in service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Given the appellant's contentions and his MOS, as well as the April 2010 pulmonary function test report noting a diagnosis of asbestosis, the Board finds that additional development is necessary.  

On remand, the AOJ should make a finding as to whether the Veteran's exposure to asbestos is conceded based on his assertion that he was exposed to asbestos while serving in Germany.  In this regard, the M21-1 requires that VA undertake certain development in claims based on asbestos exposure.  See M21-1, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.  In this case, the record shows that the AOJ has not complied with M21-1 procedures.  The AOJ has not yet performed thorough development regarding this issue, to include contacting the JSRRC or other appropriate entity regarding the Veteran's asbestos exposure if necessary, and making a determination regarding the Veteran's asbestos exposure before, during, and after service.  These actions must be taken before deciding the claim on its merits.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

In addition, as set forth above, the clinical evidence of record may be incomplete.  As noted, the Veteran has reported that he was diagnosed as having asbestosis as a result of a February 2013 CT scan.  This report, however, is not included in the record.  The record on appeal does contain VA clinical records referencing September 2011 and March 2013 CT scans of the chest, both of which did not reveal findings consistent with pulmonary fibrosis or asbestosis.  Rather, the examiner noted that there was no evidence on CT scan to support a diagnosis of pulmonary fibrosis/asbestosis.  See February 3, 2016, VA treatment record.  The Veteran is advised that but for the notation of asbestosis on the pulmonary function test referenced above, the record does not contain a diagnosis of asbestosis as confirmed by radiographic evidence of parenchymal lung disease.  On remand, therefore, he should submit such evidence or specifically identify the source of that evidence to enable the AOJ to assist him in obtaining that evidence.  

Finally, the Board notes the Veteran's contentions that he has developed depression secondary to his asbestosis disability.  Given the Veteran's contentions and the evidence of record, the Board finds that the issue of entitlement to service connection for asbestosis should be resolved prior to further consideration of the secondary claim.  See e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined and VA is required to decide those issues together).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Contact the Veteran and request that he provide or authorize the release of records from any private facility where he has been assessed or treated for his lung or respiratory disorders (COPD, asbestosis or emphysema).  In particular, the AOJ should ask the Veteran to submit or identify the source of the February 2013 CT scan which reportedly identified asbestosis.  

2.  Review the record and, after conducting any development deemed necessary, render a determination as to whether the Veteran was exposed to asbestos during active duty.  In reaching this determination, document consideration of the Veteran's MOS and his contentions regarding his participation in demolition of buildings and his duties which involved servicing vehicle brakes.  

3.  After conducting any additional development deemed necessary in light of the actions taken above, to include obtaining a VA medical examination or opinion if necessary, the AOJ should readjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


